Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 1 of 17           PageID #: 87




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  DALE A. PATAO,                                  CIV. NO. 19-00677 JMS-WRP

                               Plaintiff,         ORDER GRANTING
                                                  DEFENDANT’S JOINT MOTION
                         vs.                      TO (1) QUASH SERVICE OF
                                                  SUMMONS; AND (2) DISMISS
  EQUIFAX, INC.,                                  COMPLAINT, ECF NO. 7

                           Defendant.


       ORDER GRANTING DEFENDANT’S JOINT MOTION TO (1) QUASH
               SERVICE OF SUMMONS; AND (2) DISMISS
                      COMPLAINT, ECF NO. 7

                                  I. INTRODUCTION

              On December 19, 2019, pro se Plaintiff Dale A. Patao (“Plaintiff”)

  filed a Complaint against Defendant Equifax, Inc. (“Equifax” or “Defendant”),

  regarding a data breach announced by Equifax in September 2017. ECF No. 1.

  Defendant moves to quash service of summons for lack of personal jurisdiction

  and to dismiss the Complaint for failure to state a claim. ECF No. 7. For the

  reasons discussed below, the court GRANTS the motion.

                                   II. BACKGROUND

  A.     Factual Background

              As alleged in the Complaint, Plaintiff is a citizen and resident of

  Hawaii, and Equifax is a Georgia corporation with its principal place of business in
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 2 of 17                          PageID #: 88




  Atlanta, Georgia. See ECF No. 1 at PageID #1-4. On June 18, 2019, Plaintiff

  mailed a letter to Equifax alleging that Plaintiff was “personally, financially,

  socially and economically injured” as a result of being a “victim of the fraudulent

  data breach” that occurred at Equifax and was reported in September 2017. Id. at

  PageID #7, 10. Plaintiff further states that “I am . . . injured by this data breach in

  that I now DO NOT know who may have my personal data or where my data is

  being used as a result of the fraudulent data breach.” Id. at PageID #7. The letter

  asked Equifax to provide “Proofs of Claim,” 1 as to Equifax’s conduct, knowledge




         1
             The letter includes the following twelve “Proofs of Claim”:

  1. PROOF OF CLAIM that on September 8, 2017 Equifax, Inc. did NOT report that over 148
  Million Americans’ personal data housed by Equifax, Inc. had been stolen and/or compromised.
  2. PROOF OF CLAIM that Equifax, Inc. did NOT know of said data breach six months before
  reporting said data breach on September 8, 2017.
  3. PROOF OF CLAIM that Equifax, Inc. did NOT intentionally try to cover up the data breach
  only to be forced to reveal said data breach six months after the breach actually occurred.
  4. PROOF OF CLAIM that Equifax, Inc. protected my personal data and did NOT allow my
  personal data to be breached and stolen by unknown entities.
  5. PROOF OF CLAIM that Equifax, Inc. knows exactly where the personal data of 148 Million
  Americans is.
  6. PROOF OF CLAIM that Equifax, Inc. knows exactly who stole the personal data of 148
  Million Americans.
  7. PROOF OF CLAIM that Equifax, Inc. is NOT liable to the 148 Million Americans whose
  data was stolen as a result of the data breach at Equifax, Inc. reported on September 8, 2017.
  8. PROOF OF CLAIM that Equifax, Inc. HAS corrected ALL security lapses and has taken
  ALL security measures possible to ensure that this data breach will not happen again.
  9. PROOF OF CLAIM that the U.S. General Accounting Office (GAO) did NOT on September
  8, 2018 release a comprehensive report examining the reasons for the massive breach of personal
  information from Equifax, Inc.
  10. PROOF OF CLAIM that the U.S. General Accounting Office (GAO) report did NOT
  summarize an array of errors inside the company, largely related to a failure to use well-known
  security best practices and a lack of internal controls and routine security reviews.
                                                                                      (continued . . . )
                                                    2
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 3 of 17                 PageID #: 89




  of events related to the data, and liability. ECF No. 1 at PageID #7-8. Plaintiff

  asked that Equifax respond within ten days, and stated that a “non-response” or

  “failure to provide Proof of Claim” will “equate to commercial acquiescence to the

  terms outlined by the undersigned in a final Affidavit ad Notice of Default.” Id. at

  PageID #8.

                Equifax apparently did not respond, because on July 9, 2019, Plaintiff

  mailed a “Notice of Fault and Opportunity to Cure and Contest Acceptance,”

  informing Equifax that by its non-response, it was “in fault” and had “agree[d] and

  . . . stipulated to the terms of the undersigned’s dated presentment through [its]

  dishonor.” Id. at PageID #12, 14. And on August 5, 2019, Plaintiff mailed

  Equifax an “Affidavit and Notice of Default,” again informing Equifax that by

  failing to respond to Plaintiff’s prior mailings, it had “agreed and acquiesced” to

  the allegations set forth in the original letter and reasserted in the “Affidavit and

  Notice of Default.” Id. at PageID #15-17.




  11. PROOF OF CLAIM that through the fraudulent data breach at Equifax, Inc. I have NOT
  been personally injured and my ability to obtain credit has NOT been negatively affected
  resulting in economic hardships.
  12. PROOF OF CLAIM that Equifax, Inc. is NOT liable to me for damages no less than a
  minimum of $10,000,000.00 Ten Million Dollars including triple damages and costs.

  ECF No. 1 at PageID #7-8.




                                               3
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 4 of 17             PageID #: 90




               On December 19, 2019, Plaintiff filed a Complaint claiming that by

  failing to respond to his documents, Equifax “accepted” the asserted facts, is “in

  default under contract,” has “injured [Plaintiff] personally,” and is therefore liable

  to Plaintiff for “$75,000,000.00” including “triple damages, punitive damages and

  all court costs.” Id. at PageID #4-5.

  B.    Procedural Background

               Equifax filed the instant Motion on February 19, 2020. ECF No. 7.

  On April 14, 2020 and again on May 6, 2020, the court ordered Plaintiff to file a

  written statement indicating whether he intends to oppose Equifax’s Motion to

  Dismiss, and if so, why he failed to meet his deadlines. See ECF Nos. 13, 14. On

  May 22, 2020, Plaintiff filed an Affidavit opposing the Motion. ECF No. 15. On

  June 5, 2020, Equifax filed a Reply. ECF No. 17. Pursuant to Local Rule 7.1(c),

  the court decides this matter without a hearing.

                           III. STANDARDS OF REVIEW

  A.    Rule 12(b)(2)

               To withstand a motion to dismiss pursuant to Federal Rule of Civil

  Procedure 12(b)(2) for lack of personal jurisdiction, the plaintiff bears the burden

  of establishing jurisdictional facts. See In re Boon Global Ltd., 923 F.3d 643, 650

  (9th Cir. 2019). “Where, as here, the defendant’s motion is based on written

  materials rather than an evidentiary hearing, ‘the plaintiff need only make a prima

                                             4
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 5 of 17              PageID #: 91




  facie showing of jurisdictional facts to withstand the motion to dismiss.’”

  CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011)

  (quoting Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th

  Cir. 2010)).

                 “[U]ncontroverted allegations in [the] complaint must be taken as

  true, and conflicts between the facts contained in the parties’ affidavits must be

  resolved in [the plaintiff’s] favor.” Brayton Purcell, 606 F.3d at 1127 (quoting Rio

  Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002)). But when

  a defendant’s affidavit conflicts with the complaint, the plaintiff “cannot simply

  rest on the bare allegations of [the] complaint.” Schwarzenegger v. Fred Martin

  Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) F.3d 797, 800 (9th Cir. 2004). That

  is, the court “may not assume the truth of allegations in a pleading which are

  contradicted by affidavit.” CollegeSource, Inc., 653 F.3d at 1073 (quotation

  omitted).

  B.    Rule 12(b)(6)

                 Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

  for “failure to state a claim upon which relief can be granted.” To state a claim, a

  pleading must contain a “short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In considering whether a

  complaint fails to state a claim, the court must set conclusory factual allegations

                                             5
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 6 of 17             PageID #: 92




  aside, accept non-conclusory factual allegations as true, and determine whether

  these allegations state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662,

  677-80 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see

  also Weber v. Dep’t of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir. 2008). A

  Rule 12(b)(6) dismissal is proper when there is either a “lack of a cognizable legal

  theory or the absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter

  Capital Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v.

  Pacifica Police Dep’t, 901 F.3d 696, 699 (9th Cir. 1990)).

               Rule 8 requires more than “the-defendant-unlawfully-harmed-me

  accusation[s]” and “[a] pleading that offers labels and conclusions or a formulaic

  recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

  (citations and quotations omitted). “Nor does a complaint suffice if it tenders

  naked assertions devoid of further factual enhancement.” Id. (quotation signals

  omitted). Rather, “[a] claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556); see also

  Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

               Because Plaintiff is proceeding pro se, the court liberally construes the

  Complaint and resolves all doubts in her favor. See Erickson v. Pardus, 551 U.S.

  89, 94 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

                                             6
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 7 of 17             PageID #: 93




  omitted). The court must grant leave to amend if it appears that Plaintiff can

  correct the defects in his Complaint, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

  2000), but if a claim or complaint cannot be saved by amendment, dismissal with

  prejudice is appropriate. Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196

  (9th Cir. 2013); see also Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532

  (9th Cir. 2008) (reiterating that a district court may deny leave to amend for,

  among other reasons “repeated failure to cure deficiencies by amendments

  previously allowed . . . [and] futility of amendment”) (citation omitted).

                                  IV. DISCUSSION

  A.    Plaintiff Fails to Establish Personal Jurisdiction

               Where, as here, no federal statute governs personal jurisdiction, the

  court follows the law of the forum state. See, e.g., Daimler AG v. Bauman, 571

  U.S. 117, 125 (2014) (citing Fed. R. Civ. P. 4(k)(1)(A)); Boschetto v. Hansing, 539

  F.3d 1011, 1015 (9th Cir. 2008). Hawaii’s long-arm statute authorizes personal

  jurisdiction to the extent permitted by the United States Constitution. See Cowan

  v. First Ins. Co. of Haw., 61 Haw. 644, 649, 608 P.2d 394, 399 (1980) (citing Haw.

  Rev. Stat. § 634-35). To comport with constitutional due process requirements, a

  court may exercise personal jurisdiction over a nonresident defendant if the

  defendant has “certain minimum contacts with [the forum state] such that the

  maintenance of the suit does not offend traditional notions of fair play and

                                            7
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 8 of 17             PageID #: 94




  substantial justice.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

  915, 923 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945))

  (internal quotation marks omitted).

               Depending on the defendant’s contacts with the forum state, personal

  jurisdiction may be exercised upon a showing of either general or specific

  jurisdiction. See Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d

  597, 602 (9th Cir. 2018) (citing Helicopteros Nacionales de Colombia, S.A. v.

  Hall, 466 U.S. 408, 413-15 (1984)). General jurisdiction permits a plaintiff to

  bring any claim against the defendant and requires a showing that the defendant’s

  contacts with the forum state are “so continuous and systematic as to render them

  essentially at home in the forum State.” Daimler AG, 571 U.S. at 127 (internal

  quotation marks omitted). Specific jurisdiction, on the other hand, permits a

  plaintiff to bring a claim against a defendant in the forum state only if the claim

  “aris[es] out of or relate[s] to the defendant’s contacts with the forum [state].” Id.

  (quoting Hall, 466 U.S. at 414). Courts in the Ninth Circuit apply a three-part

  minimum-contacts test to determine whether they have specific jurisdiction over a

  defendant:

               (1) The non-resident defendant must purposefully direct
               his activities or consummate some transaction with the
               forum or resident thereof; or perform some act by which
               he purposefully avails himself of the privilege of
               conducting activities in the forum, thereby invoking the
               benefits and protections of its laws;
                                             8
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 9 of 17             PageID #: 95




               (2) the claim must be one which arises out of or relates to
               the defendant’s forum-related activities; and

               (3) the exercise of jurisdiction must comport with fair
               play and substantial justice, i.e., it must be reasonable.

  Freestream Aircraft (Bermuda) Ltd., 905 F.3d at 603; see In re Boon Global, 923

  F.3d at 651 (explaining that courts use the “purposeful direction” analysis for tort

  claims and the “purposeful availment” analysis for contract claims).

               Here, the Complaint alleges that Equifax is incorporated in Georgia

  and that it has its principal place of business in Georgia. ECF No. 1 at PageID #4.

  And Equifax provided documentation of business information from the State of

  Georgia confirming these facts. See ECF No. 7 at PageID #64, 66. The Complaint

  further alleges that Plaintiff’s claims arise from a “data breach that occurred at

  your company.” ECF No. 1 at PageID #7. Nowhere in the Complaint does

  Plaintiff allege facts showing that Equifax has contacts or affiliations with Hawaii

  that are so continuous and systematic as to render it at home in Hawaii. See

  Daimler AG, 571 U.S. at 127. Thus, Plaintiff has failed to establish general

  jurisdiction. See Caces-Tiamson v. Equifax, 2020 WL 1322889, at *3 (N.D Cal.

  Mar. 20, 2020) (finding that plaintiff asserting nearly identical claims against

  Equifax failed to establish general jurisdiction in California); Tiamson v. Equifax,

  Inc., 2020 WL 3972582, at *6 (N.D. Cal. July 14, 2020) (same).



                                             9
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 10 of 17               PageID #: 96




                And as to specific jurisdiction, the Complaint fails to allege that any

   action or failure to act—by Equifax in connection with the data breach and/or

   failure to respond to Plaintiff’s notices—occurred in Hawaii as opposed to

   Georgia. At most, the Complaint alleges that the data breach caused Plaintiff to

   suffer harm in Hawaii. But this is insufficient to establish specific jurisdiction

   under either a purposeful direction or purposeful availment analysis. See In re

   Packaged Seafood Prods. Antitrust Litig., 338 F. Supp. 3d 1118, 1161 (S.D. Cal.

   2018) (“As the Supreme Court made clear in Walden v. Fiore, [571 U.S. 277

   (2014)], something more is required than ‘imposition of an injury . . . to be

   suffered by the plaintiff while she is residing in the forum state.’”). Nor is the fact

   that “Equifax provides services to customers nationwide, including but not limited

   to [Hawaii],” sufficient to establish specific jurisdiction. Cases-Tiamson, 2020

   WL 1322889, at *3 (citing Asahi Metal Indus. Co. v. Sup. Ct. of Cal., Solano Cty.,

   480 U.S. 102, 112 (1987) (stating that “[t]he ‘substantial connection’ between the

   defendant and the forum State necessary for a finding of minimum contacts must

   come about by an action of the defendant purposefully directed toward the forum

   State” and that “[t]he placement of a product into the stream of commerce, without

   more, is not an act the defendant purposefully directed toward the forum state”)

   (emphasis in original); see also id., at *4 (explaining that “the purposeful




                                             10
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 11 of 17              PageID #: 97




   availment standard requires more than foreseeability of causing injury in another

   state”) (quoting Terracom v. Valley Nat’l Bank, 49 F.3d 555, 560 (9th Cir. 1995)).

                In sum, Plaintiff has failed to establish personal jurisdiction over

   Equifax. For the foregoing reasons, the Complaint is DISMISSED, and service of

   summons is QUASHED. The court further finds that amendment would be futile.

   See, e.g., Tiamson, 2020 WL 3972582, at *6-7 (granting dismissal with prejudice

   based, in part, on finding that given nearly identical facts, amendment to cure lack

   of personal jurisdiction would be futile); Yorty v. Equifax, Inc., 2020 WL 3052526,

   at *3 (W.D. Mich. May 14, 2020) (recommending dismissal with prejudice based

   on substantially similar facts), report and recommendation adopted, 2020 WL

   3050551 (W.D. Mich. June 8, 2020); Caces-Tiamson, 2020 WL 1322889, at *4

   (same). Thus, the Complaint is DISMISSED without leave to amend.

   B.    The Complaint Fails to Establish Subject-Matter Jurisdiction

                A plaintiff generally may establish the court’s subject matter

   jurisdiction in one of two ways: (1) by asserting that a defendant violated the

   Constitution, a federal law, or treaty of the United States, see 28 U.S.C. § 1331; or

   (2) by invoking the court’s “diversity jurisdiction,” which applies “where the

   matter in controversy exceeds the sum or value of $75,000, exclusive of interest

   and costs, and is between . . . citizens of different States,” 28 U.S.C. § 1332(a)(1).

   As to the amount in controversy, a claim made in good faith in the complaint

                                             11
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 12 of 17                PageID #: 98




   satisfies the jurisdictional requirement for diversity. St. Paul Mercury Indem. Co.

   v. Red Cab Co., 303 U.S. 283, 288-89 (1938). But “[t]he ‘[m]ere averment of the

   amount claimed to be in controversy is not enough to confer jurisdiction.’” Mosley

   v. Equifax, Inc., 2019 WL 2539349, at *1 (E.D. Mich. June 20, 2019) (quoting

   Breault v. Feigenholtz, 380 F.2d 90, 92 (7th Cir. 1967)). Thus, if “from the face of

   the pleadings, it is apparent, to a legal certainty, that the plaintiff cannot recover

   the amount claimed” the action must be dismissed. St. Paul Mercury Indem. Co.,

   303 U.S. at 289.

                Here, the Complaint alleges that Plaintiff and Equifax are citizens of

   Hawaii and Georgia, respectively, and that the amount in controversy is $75

   million. ECF No. 1 at PageID #3-5. But the Complaint does not allege any actual

   damages that Plaintiff has suffered as a result of the data breach. That is, there is

   no allegation that any unauthorized use of Plaintiff’s personal information has

   occurred, that Plaintiff incurred any cost for heightened financial monitoring, or

   that Plaintiff suffered any actual injury or damages as a result of the data breach or

   of Equifax’s failure to respond to Plaintiff’s various notices. Thus, the court finds

   that Plaintiff has failed to claim in good faith an amount in controversy sufficient

   to invoke diversity jurisdiction. See, e.g., Turman v. Equifax, Inc., 2020 WL

   1493859, at *3-4 (N.D. Ohio Mar. 27, 2020) (dismissing case based on

   substantially similar facts for failing to allege sufficient facts to establish diversity

                                               12
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 13 of 17              PageID #: 99




   jurisdiction, and citing cases); Mason v. Equifax, Inc, 2018 WL 1023599, at *2

   (N.D. Ga. Jan. 19, 2018) (citing Bradley v. Kelly Servs., Inc., 224 F. App’x 893,

   895 (11th Cir. 2007) (per curiam) (determining that the plaintiff’s mere speculation

   that the amount in controversy exceeds $75 thousand is insufficient to meet the

   required threshold for diversity jurisdiction), report and recommendation adopted

   by Mason v. Equifax, Inc, 2018 WL 1014629 (N.D. Ga. Feb. 22, 2018).

                Plaintiff’s Complaint is also DISMISSED for failure to establish

   diversity subject-matter jurisdiction. Moreover, based on Plaintiff’s sole alleged

   injury—“that I now DO NOT know who may have my personal data or where my

   data is being used,” ECF No. 1 at PageID #7—the court finds that granting leave to

   amend to cure the jurisdictional amount in controversy would be futile. That is,

   based on Plaintiff’s alleged injury, he cannot in good faith allege sufficient facts to

   establish damages of $75,000. See, e.g., Mason, 2018 WL 1014629, at *1

   (adopting recommendation to dismiss without leave to amend substantially similar

   action for failure to meet jurisdictional amount in controversy). Thus, the

   Complaint is DISMISSED without leave to amend.

   ///

   ///

   ///

   ///

                                             13
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 14 of 17                        PageID #:
                                    100



 C.     The Complaint Fails to State a Claim2

                In addition, neither the Complaint nor the attached documents

 identifies any cognizable legal theory or asserts any specific, let alone plausible,

 claim for relief.

                In the document setting forth the “Proofs of Claim,” Plaintiff asserts

 that in connection with the “fraudulent data breach,” Equifax committed “torts.”

 ECF No. 1-1 at PageID #7. But Plaintiff fails to identify any specific tort Equifax

 committed and fails to allege facts to support some unspecified tort. To the extent

 Plaintiff may be attempting to assert a fraud claim, the Complaint fails to allege

 facts with the requisite particularity to state a plausible claim. See Fed. Rule of

 Civ. Proc. 9(b) (requiring that “[i]n all averments of fraud or mistake, the

 circumstances constituting fraud or mistake shall be stated with particularity”); see

 also In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1547-48 (9th Cir. 1994) (en

 banc), superseded on other grounds by 15 U.S.C. § 78u-4 (“Rule 9(b) requires

 particularized allegations of the circumstances constituting fraud.”). Thus, the

 Complaint fails to state a plausible tort claim.




        2
         This order does not address whether Plaintiff has sufficiently alleged a case or
 controversy to establish subject-matter jurisdiction. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
 1547 (2016).

                                                 14
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 15 of 17               PageID #:
                                    101



              Further, the Complaint alleges that by failing to respond, Equifax is

 “in default under contract.” ECF No. 1 at PageID #4. But Plaintiff fails to identify

 or provide a copy of any applicable contract between the parties. The documents

 Plaintiff sent to Equifax do not constitute binding contracts because there is no

 indication that Equifax agreed to Plaintiff’s terms. See Carson v. Saito, 53 Haw.

 178, 182, 489 P.2d 636, 638 (1971) (recognizing that as a “fundamental principle

 of law[,] there must be mutual assent or a meeting of the minds on all essential

 elements or terms in order to form a binding contract”) (quoting Honolulu Rapid

 Transit Co. v. Paschoal, 51 Haw. 19, 26, 449 P.2d 123, 127 (1968)); see also In re

 Estate of Tahilan v. Friendly Care Home Health Servs., Inc., 731 F. Supp. 2d

 1000, 1006 (D. Haw. 2010) (explaining that mutual assent must include “an offer,

 an acceptance, and consideration”) (citing Douglass v. Pflueger Haw., Inc., 110

 Haw. 520, 525, 135 P.3d 129, 134 (2006)); Orman v. C. Loan Administration &

 Reporting, 2019 WL 6841741, at *4-5 (D. Ariz. Dec. 16, 2019) (“It is a

 fundamental principle of contract law that silence does not constitute acceptance of

 a contract.”) (citing Restatement (Second) of Contracts § 69 and cases).

              Plaintiff appears to base this action solely on Equifax’s failure to

 respond to Plaintiff’s documents. But absent some duty or contractual obligation,

 Equifax’s failure to respond does not create a cognizable claim. Plaintiff has

 alleged neither. Rather, Plaintiff contends that “no more than (affidavits) is

                                           15
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 16 of 17               PageID #:
                                    102



 necessary to make the prima facie case.” ECF No. 1 at PageID #15 (citing United

 States v. Kis, 658 F.2d 526, 536 (7th Cir. 1981), abrogated on other grounds by

 Church of Scientology of Cal. v. United States, 506 U.S. 9 (1999)). To the extent

 Plaintiff relies on Kis to support the contention that based solely on the “Affidavit

 of Certificate of Non-Response,” Plaintiff has stated a claim for relief, such

 reliance is misplaced. Kis recognized that in the context of an action for issuance

 of an Internal Revenue Service (“IRS”) summons, an agent’s affidavit is generally

 sufficient to prove the requisite four elements of a prima facie case establishing the

 existence of necessary conditions for such summons. 658 F.2d at 536. Here, the

 instant action does not involve an IRS summons. Moreover, Kis does not hold that

 an agent’s affidavit alone was sufficient to create a claim. Rather, Kis held that the

 affidavit was sufficient to prove the four elements of a legally cognizable claim for

 enforcement of an IRS summons.

              In short, even construed liberally, Plaintiff’s Complaint neither asserts

 a claim or cognizable legal theory nor alleges facts under a cognizable legal theory

 sufficient to state a plausible claim for relief. See UMG Recordings, Inc., 718 F.3d

 at 1014; Balistreri, 901 F.2d at 699. Based on the foregoing, the Complaint is

 DISMISSED for failure to state a claim.

 ///

 ///

                                           16
Case 1:19-cv-00677-JMS-WRP Document 20 Filed 08/25/20 Page 17 of 17                PageID #:
                                    103



                                  VI. CONCLUSION

               Based on the foregoing, Defendant’s Joint Motion to (1) Quash

 Service of Summons; and (2) Dismiss Complaint, ECF No. 7, is GRANTED. And

 because leave to amend would be futile, the Complaint is DISMISSED without

 leave to amend.

               The Clerk of Court is DIRECTED to enter judgment and close this

 case.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 25, 2020.




                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




 Patao v. Equifax, Inc., Civ. No. 19-006677 JMS-WRP, Order Granting Defendant’s Joint Motion
 to (1) Quash Service of Summons; and (2) Dismiss Complaint, ECF No. 7




                                             17
